Judgment and order affirmed, with costs. The record presents an issue of fact which was thoroughly presented to the trial court and jury by experienced counsel on both sides; and the main argument of the appellants is that the verdict was contrary to the evidence. While the printed record of plaintiff’s grievance may not be very persuasive before an appellate tribunal, the jury who saw and heard the witnesses believed the plaintiff’s story as against defendants and their witnesses; and the learned trial justice refused to set aside the verdict as against the evidence. The evidence showed such direct connection between the defendant corporation and the alleged malicious prosecution that we think the charge of the court as to punitive damages was proper. Under the circumstances, we do not see how the appellate court can interfere with the verdict. Kelly, P. J., Jaycox and Manning, JJ., concur; Rich and Kelby, JJ., dissent and vote to reverse, on the ground that the verdict is against the weight of the evidence.